                                      IN THE UNITED STATES DISTRICT COURT
                                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                              STATESVILLE DIVISION
                                     CIVIL ACTION NO. 5:20-CV-00013-FDW-DSC


               CHARITY MARIE STOAKS,                             )
                                                                 )
                                    Plaintiff,                   )
                                                                 )
               v.                                                )                    ORDER
                                                                 )
               ANDREW M. SAUL,                                   )
                                                                 )
                                   Defendant.                    )



                         THIS MATTER is before the Court on the “Motion for Admission Pro Hac Vice and

              Affidavit [for David F. Chermol]” (document #3). For the reasons set forth therein, the Motion

              will be granted.


                         All counsel are advised that local counsel must sign all documents submitted to the Court

              and as such are accountable for the substance of such submissions under Rule 11 of the Federal

              Rules of Civil Procedure.


                         The Clerk is directed to send copies of this Order to counsel for the parties and to the

              Honorable Frank D. Whitney.


                         SO ORDERED.


Signed: March 19, 2020
